  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 1 of 9 Page ID #:961




 1 RAFEY S. BALABANIAN (SBN – 315962)
   rbalabanian@edelson.com
 2
   J. AARON LAWSON (SBN – 319306)
 3 alawson@edelson.com
   EDELSON PC
 4 123 Townsend Street, Suite 100
   San Francisco, California 94107
 5 Tel: (415) 212-9300
   Fax: (415) 373-9435
 6
     Counsel for Plaintiff and the Putative Classes
 7

 8                               UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11
     JOSEPH LACK, individually and on             Case No. 2:18-cv-00617-RGK
12 behalf of all others similarly situated,
                                                  PLAINTIFF’S MOTION TO APPROVE
13                        Plaintiff,              ALTERNATIVE SERVICE ON
                                                  DEFENDANT MARK KARPELES
14          v.
                                                  Judge:   Hon. R. Gary Klausner
15 MIZUHO BANK, LTD., a Japanese                  Date:
16 financial institution, and MARK                Time:    9:00 a.m.
   KARPELES, an individual,                       Place:   Courtroom 850
17
                          Defendants.
18

19
20

21

22

23

24

25

26
27

28

     PLAINTIFF’S MOT. FOR ALT. SERVICE                     CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 2 of 9 Page ID #:962




 1                                       INTRODUCTION
 2         As the Court is aware, Plaintiff has been attempting to serve Defendant Mark
 3 Karpeles—a French citizen living in Japan—for months. After securing a recent mailing

 4 address for Mr. Karpeles via a Court-authorized subpoena, Plaintiff sent translated

 5 versions of case documents to the Japanese government who, in turn, attempted to serve

 6 Mr. Karpeles at his home address under the procedures set out by The Hague Convention

 7 on the Service Abroad of Judicial and Extra Judicial Documents in Civil or Commercial

 8 Matters. But on January 29, 2019 (via letter dated January 24, 2019), Plaintiff received

 9 word that these attempts at service were not successful. While disappointing, this

10 outcome is not altogether unsurprising: Mr. Karpeles also managed to avoid formal

11 Hague Convention service in Greene, et al. v. Karpeles, et al., No. 1:14-cv-01437 (N.D.

12 Ill.), back when Mr. Lack was still a representative plaintiff in that matter. Therefore, and

13 as he did in Greene, Plaintiff Lack now respectfully asks that the Court authorize

14 alternative service under Federal Rule of Civil Procedure 4(f)(3), including by email and

15 through Karpeles’s U.S.-based attorneys.

16                                       BACKGROUND
17 The Greene Litigation

18         The Greene case was filed on February 27, 2014, only days after the collapse of
19 the Mt. Gox Exchange. (See Greene v. Karpeles, et al., No. 1:14-cv-01437 [“Greene”],
20 Dkt. 1.) Like this matter, the plaintiffs in Greene—all of whom lost bitcoin or fiat

21 currency when Mt. Gox suddenly went dark—assert counts for fraud and negligence

22 against Mark Karpeles. (Greene Dkt. 1, ¶¶ 44-77.) Mr. Lack joined the Greene litigation

23 as a putative class representative via an amended complaint filed on March 14, 2014.

24 (Greene Dkt. 36.)

25         Over the course of several months, the Greene plaintiffs attempted to serve Mr.
26 Karpeles (who, like now, was living in Japan) via several avenues, including through (i)
27 registered agents based in the United States, (ii) the procedures set out in the Hague

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE           1           CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 3 of 9 Page ID #:963




 1 Convention, (iii) email, and (iv) international mail. 1 (Greene Dkt. 83.) In the meantime,

 2 Karpeles appeared through counsel in Greene for the purpose of opposing jurisdiction

 3 and service. (Greene Dkts. 51-53.) Following this appearance, the Greene plaintiffs

 4 requested that, pursuant to Federal Rule 4(f)(3), the court approve alternative service on

 5 Mr. Karpeles via his retained counsel. (Greene Dkt. 54) The motion was entered and

 6 continued, and the case against Mark Karpeles was stayed while other parties attempted

 7 to effectuate a class settlement. (Greene Dkt. 94.) In the meantime, Karpeles’s lawyers

 8 sought leave to withdraw their appearances because their client had stopped paying.

 9 (Greene Dkt. 121, ¶¶ 2, 4.) But in light of the pending motion for alternative service,

10 Judge Feinerman first instructed the Greene plaintiffs to send copies of case materials to

11 Karpeles’s attorneys. (Greene Dkt. 128.) Following that transmission, Karpeles’s lawyers

12 withdrew from the case. (Greene Dkt. 129.)

13         By the time the stay against Mark Karpeles was lifted, the Greene plaintiffs
14 learned that their attempts at service through the Hague Convention were unsuccessful.

15 (Greene Dkt. 232-1, ¶¶ 3-4.) As such, they renewed their motion for alternative service

16 via Karpeles’s former counsel. (Greene Dkt. 232.) That motion was granted on

17 September 21, 2016. (Greene Dkt. 235.)

18         On August 10, 2018, the Greene plaintiffs moved for entry of default against Mark
19 Karpeles.2 (Greene Dkt. 386.) That action prompted Mr. Karpeles to again appear
20 through counsel, this time through attorneys at Pedersen & Houpt. (Greene Dkts 388,

21 389) Mr. Karpeles then opposed an entry of default and moved for dismissal under

22

23   1
            Article 10(a) of the Hague Convention allows parties to send judicial document
24   “by postal channels, directly to persons abroad” unless a signatory country specifically
     objects to such communications. (Convention Done at the Hague Nov. 15, 1965, Feb. 20,
25   1969, 20 U.S.T. 361.) On December 21, 2018, the Japanese government indicated that it
     opposes Article 10(a).
26   2
            Mr. Lack was dismissed from the Greene litigation on December 11, 2017 on
27   personal jurisdiction grounds, following the Supreme Court’s recent opinion in Bristol-
     Myers Squibb Co. v. Superior Court of California, 137 S. Ct. 1773 (2017). Greene v.
28   Mizuho Bank, Ltd., 289 F. Supp. 3d 870, 877 (N.D. Ill. 2017).
     PLAINTIFF’S MOT. FOR ALT. SERVICE          2           CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 4 of 9 Page ID #:964




 1 Federal Rule 12(b)(1). (Greene Dkt. 390.) After briefing the motion to dismiss, Judge

 2 Feinerman indicated that Mr. Karpeles’s motion would be denied and instructed the

 3 parties to submit a proposed case schedule. (Greene Dkt. 401.) The parties in Greene

 4 conferred as instructed and, after Ms. Brennan confirmed that she had followed up with

 5 Mr. Karpeles, they filed a jointly-proposed schedule on January 31, 2019. (Greene Dkt.

 6 402; Lawson Decl. ¶ 4, attached hereto as Exhibit 1.)

 7 Lack’s Attempts at Service in this Case

 8         Following his dismissal from the Northern District of Illinois litigation, Lack filed
 9 this case on January 24, 2018, where he again asserted claims for fraud and negligence

10 against Mr. Karpeles. (Dkt. 1.) The complaint and other initiating documents from this

11 case were sent to Mark Karpeles’s personal email account (magicaltux@gmail.com),3 an

12 address he used to communicate with Lack’s attorneys over the course of the Greene

13 case, and by email and USPS certified mail to his former attorneys in Greene. (Lawson

14 Decl. ¶ 5); see also In re: Mt. Gox Bitcoin Exchange Litig., MDL 2829, Dkt. 1-3.) And

15 after securing a last-known mailing address through a Court-approved subpoena, (Dkts.

16 45; 53; 60-1, ¶¶ 4-5), Plaintiff Lack initiated the process of serving Mark Karpeles

17 through the Hague Convention procedures, (Dkt. 60-1, ¶ 5.)

18         On January 29, 2019, the Japanese government informed Plaintiff that that their
19 attempts to serve Mr. Karpeles were—as was the case in Greene—unsuccessful. (Lawson
20 Decl. ¶ 6.)

21                                        ARGUMENT
22         Under Federal Rule of Civil Procedure 4(f), a plaintiff may serve an individual
23 residing in a foreign country “by any internationally agreed means of service that is

24 reasonably calculated to give notice, such as those authorized by the Hague Convention

25
     3
          Over the course of the Greene litigation, Mr. Karpeles used this email account to
26
   communicate directly with attorneys at Edelson PC, for the purpose of assisting in the
27 prosecution of the their claims against Mizuho Bank. (Lawson Decl. ¶ 5.) Over the course
   of these communications, counsel at Edelson PC continually ensured that Karpeles was
28 not represented by counsel. (Id.)
     PLAINTIFF’S MOT. FOR ALT. SERVICE           3           CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 5 of 9 Page ID #:965




 1 on the Service Abroad of Judicial and Extrajudicial Documents” or “by other means not

 2 prohibited by international agreement, as the court orders.” “The decision whether to

 3 allow alternative methods of service of process under Rule 4(f)(3) is committed to the

 4 sound discretion of the district court.” Brockmeyer v. May, 383 F.3d 798, 805 (9th Cir.

 5 2004) (internal quotations and citation omitted). Before approving alternative service, a

 6 court “may require a showing by the plaintiff that reasonable efforts to serve the

 7 defendant have already been made and that the court's intervention will avoid further

 8 unduly burdensome or futile attempts at service.” Oh v. Chan, No.

 9 CV0704891DDPAJWX, 2008 WL 11338884, at *2 (C.D. Cal. Sept. 16, 2008) (quoting

10 Williams v. Advertising Sex LLC, 231 F.R.D. 483, 486 (N.D.W. Va. 2005)) (emphasis in

11 original). That said, the use of alternative means “is neither a ‘last resort’ nor

12 ‘extraordinary relief[.]’” Id. (quoting Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d

13 1007, 1015 (9th Cir. 2002)). Ultimately, a court may approve service in any manner

14 consistent with due process and not prohibited by the Hague Convention. Fourte Int'l Ltd.

15 BVI v. Pin Shine Indus. Co., No. 18-CV-00297-BAS-BGS, 2019 WL 246562, at *3 (S.D.

16 Cal. Jan. 17, 2019) (citing Rio Props., 284 F.3d at 1016).

17         Under the circumstances at issue here, the Court should approve service on
18 Defendant Karpeles via email to his personal account at magicaltux@gmail.com and via

19 the attorneys presently representing him in Greene. Plaintiff has already made reasonable
20 efforts to serve Mark Karpeles in this case via conventional means. And the proposed

21 methods of service here—i.e., via email and delivery to his local counsel in Greene—are

22 not prohibited by the Hague Convention and readily satisfy due process.

23 I.      PLAINTIFF HAS MADE REASONABLE EFFORTS TO SERVE MR.
24         KARPELES PURSUANT TO RULE 4(f)(3).
25         As an initial matter, Plaintiff has diligently attempted to serve Mr. Karpeles
26 pursuant to Federal Rule of Civil Procedure 4(f)(1) by following the procedures set out in
27 the Hague Convention. To ensure the best chance at successful service, Plaintiff first

28 secured—with the Court’s permission—a “last known” mailing address for Defendant via
   PLAINTIFF’S MOT. FOR ALT. SERVICE       4          CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 6 of 9 Page ID #:966




 1 a subpoena sent to Mr. Karpeles’s U.S.-based employer. (Dkt. 53.) Immediately after

 2 receiving the requested information, Lack translated all relevant case documents and

 3 submitted those and other materials to Japan’s Central Authority in the Ministry of

 4 Foreign Affairs in August of 2018. See Japan – Central Authority & practical

 5 information, HAGUE CONFERENCE ON PRIVATE INT’L LAW,

 6 https://www.hcch.net/en/states/authorities/details3/?aid=261. (See also Dkt. 60-1, ¶¶ 4-5.)

 7 This attempt at service was reasonable, given that it complied with Federal Rule of Civil

 8 Procedure 4(f)(1), and timely, given that the 90-day deadline in Rule 4(m) does not apply

 9 to service of process in a foreign country. And while Plaintiff could conceivably attempt

10 this process again (i.e., in addition to the efforts made both here and previously in

11 Greene), there’s no reason to believe it would result in anything other than more wasted

12 time and effort.

13         Beyond these efforts, and to further ensure that Mr. Karpeles was aware of the
14 claims against him in this litigation, counsel for Plaintiff additionally: (i) sent copies of

15 the complaint and summons to Mr. Karpeles via email to his personal email address

16 (which Mr. Karpeles had used to communicate with Plaintiff’s attorneys at Edelson PC),

17 (ii) sent copies of the complaint and summons via certified mail to Mr. Karpeles’s former

18 attorneys in Greene, (MDL No. 2829, Dkts 1-3, 1-4), and (iii) attempted to deliver copies

19 of the complaint and summons to Mr. Karpeles through his current counsel in Greene,
20 who, at the time, refused to pass service copies to her client (Lawson Decl. ¶ 7).

21 II.     THE PROPOSED METHODS OF SERVICE HERE ARE NOT
22         PROHIBITED BY THE HAGUE CONVENTION.
23         Next, the proposed methods of service here—email and delivery to a foreign
24 defendant’s local attorneys—are not prohibited by the Hague Convention. “[N]umerous

25 courts have authorized alternative service under Rule 4(f)(3) even where the Hague

26 Convention applies . . . even in cases involving countries that, like [Japan], have objected
27 to the alternative forms of service permitted under Article 10 of the Hague Convention.”

28 Richmond Techs., Inc. v. Aumtech Bus. Sols., No. 11-CV-02460-LHK, 2011 WL
   PLAINTIFF’S MOT. FOR ALT. SERVICE         5          CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 7 of 9 Page ID #:967




 1 2607158, at *12 (N.D. Cal. July 1, 2011) (citing In re LDK Solar Secs. Litig., No. C 07–

 2 05182 WHA, 2008 WL 2415186, at *3 (N.D. Cal. June 12, 2008); Williams–Sonoma Inc.

 3 v. Friendfinder Inc., No. C 06–06572 JSW, 2007 WL 1140639, at *2 (N.D. Cal. Apr.17,

 4 2007)). Acceptable methods of alternative service include email, even for countries (like

 5 Japan) that object to a foreign party’s sending of judicial documents through “postal

 6 channels.” See, e.g., Fourte Int'l Ltd. BVI v. Pin Shine Indus. Co., No. 18-CV-00297-

 7 BAS-BGS, 2019 WL 246562, at *2 (S.D. Cal. Jan. 17, 2019) (approving alternative

 8 service via email and service upon local counsel for defendants located in China, which

 9 objects to Hague Convention Article 10(a)); see also SEC v. China Sky One Med., Inc.,

10 No. CV1207543MWFMANX, 2013 WL 12314508, at *2 (C.D. Cal. Aug. 20, 2013)

11 (“[N]umerous courts have held that service by e-mail does not violate the Hague

12 Convention, even when the destination country has objected to service through postal

13 channels under Article 10.”). Service on a foreign defendant’s local counsel also is

14 acceptable. See, e.g., Fourte Int’l, 2019 WL 246562, at *2. Accord Rio Props., 284 F.3d

15 at 1017.

16 III.    THE PROPOSED METHODS OF SERVICE ALSO COMPORT WITH
17         DUE PROCESS.
18         Finally, the proposed alternative service also comports with due process. To
19 satisfy this requirement, a method of service “must be ‘reasonably calculated, under all
20 the circumstances, to apprise interested parties of the pendency of the action and afford

21 them an opportunity to present their objections.’” Rio Props., 284 F.3d at 1016–17

22 (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)). Email

23 addresses can satisfy this requirement, particularly where a defendant holds an email

24 address out as a preferred method of contact. See, e.g., D.Light Design, Inc. v. Boxin

25 Solar Co., No. C-13-5988 EMC, 2015 WL 526835, at *2 (N.D. Cal. Feb. 6, 2015).

26 Accord Rio Props., 284 F.3d at 1017 (affirming propriety of service of process by email,
27 and noting that, under the facts of the case, “it was the method of service most likely to

28 reach [the defendant].”). Service through a defendant’s local counsel can also satisfy this
   PLAINTIFF’S MOT. FOR ALT. SERVICE            6          CASE NO. 2:18-CV-00617-RGK-GJS
  Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 8 of 9 Page ID #:968




 1 requirement, even where such counsel has “disavowed that [she] was authorized to accept

 2 service of any complaint” related to the dispute in question. Hawkins v. Bank of Am.,

 3 N.A., No. 17-CV-01954-BAS-AGS, 2018 WL 1616941, at *4 (S.D. Cal. Apr. 4, 2018)

 4 (approving alternative service through local counsel on showing that the defendant “was

 5 in contact with [the defendant][.]”) (citing collected cases). Accord Rio Props., 284 F.3d

 6 at 1017 (affirming that ordered service on defendant’s local counsel was “constitutionally

 7 acceptable” because such counsel “knew of [defendant’s] legal positions, and it seems

 8 clear that he was in contact with [defendant] in Costa Rica”).

 9         Here, service via email or his local counsel will apprise Mr. Karpeles of the claims
10 asserted against him in this case. In terms of email, Mr. Karpeles has repeatedly used the

11 “magicaltux@gmail.com” email address to communicate directly with attorneys at

12 Edelson PC (i.e., during their representation of Mr. Lack during his tenure as a

13 representative plaitniff in Greene), and frequently provides that email address to others

14 when communicating about business, questions, or complaints relating to the failed Mt.

15 Gox Exchange. (Lawson Decl. ¶ 5.) And in terms of service upon Karpeles’s counsel in

16 Greene, there’s no question that those attorneys are presently in contact with Mr.

17 Karpeles in Japan—in fact, they recently confirmed their client’s approval of a case

18 management statement that was filed in that case on January 31, 2019. (Id. ¶ 4.)

19 Moreover, the claims asserted against Karpeles in Greene are essentially identical to
20 those asserted here, which should provide additional confidence that, following the

21 transmission of case documents, Mr. Karpeles is readily apprised of the nature and scope

22 of these proceedings. See United States v. Lebanese Canadian Bank SAL, 285 F.R.D.

23 262, 266-67 (S.D.N.Y. 2012) (approving service on local counsel when counsel had

24 appeared to contest similar allegations in a different case).

25                                       CONCLUSION
26         Mark Karpeles has known about these claims since they were filed five years ago
27 in the Northern District of Illinois and he undoubtedly has notice of this case as well.

28 Presently, because Plaintiff has made reasonable efforts to serve Karpeles through the
   PLAINTIFF’S MOT. FOR ALT. SERVICE           7           CASE NO. 2:18-CV-00617-RGK-GJS
 Case 2:18-cv-00617-RGK-GJS Document 79 Filed 02/05/19 Page 9 of 9 Page ID #:969




 1 Hague Convention and service via email and through his local counsel will apprise him

 2 of the case, his motion to approve alternative service on Mark Karpeles should be

 3 granted.

 4
                                            Respectfully submitted,
 5
                                            JOSEPH LACK, individually and on behalf of
 6                                          all others similarly situated,
 7
     Dated: February 5, 2019                By: /s/ J. Aaron Lawson
 8                                          One of Plaintiff’s Attorneys
 9                                          RAFEY S. BALABANIAN (SBN – 315962)
10                                          rbalabanian@edelson.com
                                            J. AARON LAWSON (SBN – 319306)
11                                          alawson@edelson.com
                                            EDELSON PC
12                                          123 Townsend Street, Suite 100
                                            San Francisco, California 94107
13                                          Tel: (415) 212-9300
                                            Fax: (415) 373-9435
14
                                            Counsel for Plaintiff and the Putative Classes
15

16

17

18

19
20

21

22

23

24

25

26
27

28
     PLAINTIFF’S MOT. FOR ALT. SERVICE         8          CASE NO. 2:18-CV-00617-RGK-GJS
